USCA11 Case: 22-10684    Document: 32-1     Date Filed: 12/23/2022   Page: 1 of 8




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-10684
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       HYRAM FRANKLIN PATTON,


                                                  Defendant-Appellant,


                          ____________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                 D.C. Docket No. 3:20-cr-00006-ECM-KFP-1
                          ____________________
USCA11 Case: 22-10684      Document: 32-1        Date Filed: 12/23/2022   Page: 2 of 8




       2                      Opinion of the Court                  22-10684


       Before NEWSOM, LAGOA, and BRASHER, Circuit Judges.
       PER CURIAM:
               Hyram Franklin Patton appeals his conviction for possession
       of a firearm by a convicted felon. The government, in turn, moves
       for summary affirmance and to stay the briefing schedule.
                                            I.
               In 2020, a grand jury charged Patton with one count of pos-
       session of a firearm by a convicted felon, 18 U.S.C. § 922(g). Patton,
       through counsel, initially pled not guilty. Patton then moved to
       suppress all evidence gathered, and any statements made, during a
       traffic stop, car search, and subsequent interrogation that took
       place in January 2019 based on the officer unlawfully prolonging
       the stop.
              A magistrate judge issued a report and recommendation
       finding that the officer did not unlawfully prolong the stop. The
       report and recommendation advised parties that they could file ob-
       jections within a period of time and warned them that a failure to
       do so would waive their right to challenge on appeal any proposed
       determinations except on grounds of plain error or manifest injus-
       tice. Neither party objected, the district court adopted the report
       and recommendation, and denied the motion to suppress.
              Patton pled guilty and consented to enter a guilty plea be-
       fore the magistrate judge. After the magistrate judge conducted a
       change of plea hearing, the magistrate judge found that he entered
USCA11 Case: 22-10684      Document: 32-1          Date Filed: 12/23/2022   Page: 3 of 8




       22-10684                Opinion of the Court                          3

       a knowing and voluntary plea supported by an independent basis
       of fact. The magistrate judge issued an oral report recommending
       that the district court accept the plea, which it later did.
             The district court ultimately sentenced Patton to 57 months’
       imprisonment, followed by 3 years’ supervised release. Patton ap-
       pealed his conviction.
              On appeal, the Patton primarily argues that that the district
       court plainly erred by denying his motion to suppress evidence
       from the traffic stop. He does not expressly address the impact of
       his guilty plea on his ability to present his arguments on appeal, nor
       does he challenge the validity of his plea.
              Rather than responding the government moves for sum-
       mary affirmance and to stay the briefing schedule, arguing that Pat-
       ton cannot challenge on appeal the district court’s denial of his mo-
       tion to suppress because he entered an unconditional, knowing and
       voluntary guilty plea that waived all non-jurisdictional defects.
                                             II.
               Summary disposition is appropriate, in part, where “the po-
       sition of one of the parties is clearly right as a matter of law so that
       there can be no substantial question as to the outcome of the case
       . . . .” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
       Cir. 1969). A motion for summary affirmance or summary reversal
       shall postpone the due date for the filing of any remaining brief un-
       til we rule on such motion. 11th Cir. R. 31-1(c).
USCA11 Case: 22-10684      Document: 32-1       Date Filed: 12/23/2022     Page: 4 of 8




       4                       Opinion of the Court                  22-10684

               Normally, we use a mixed standard of review when review-
       ing denials of a motion to suppress. United States v. Dixon,
       901 F.3d 1332, 1338 (11th Cir. 2018). We review findings of fact for
       clear error and legal conclusions de novo. Id. All facts are con-
       strued in the light most favorable to the prevailing party below. Id.
       A party failing to object to a magistrate judge’s findings or recom-
       mendations contained in a report and recommendation waives the
       right to challenge on appeal the district court’s order based on un-
       objected-to factual and legal conclusions if the party was informed
       of the time period for objecting and the consequences on appeal
       for failing to object. 11th Cir. R. 3-1. In the absence of a proper
       objection, however, the court may review on appeal for plain error
       if necessary in the interests of justice. Id.
              Arguments not raised in an initial brief are abandoned.
       Sapuppo v. Allstate Floridian Ins., Co., 739 F.3d 678, 680 (11th Cir.
       2014).
              Generally, a voluntary, unconditional guilty plea waives all
       non-jurisdictional defects in the proceedings. United States v. Patti,
       337 F.3d 1317, 1320 (11th Cir. 2003). Therefore, when a defendant
       enters an unconditional plea, he can ordinarily challenge on appeal
       only (1) the district court’s jurisdiction over the case or (2) his sen-
       tence. United States v. Pierre, 120 F.3d 1153, 1155 (11th Cir. 1997).
       If a defendant wished to preserve a non-jurisdictional ground for
       appeal, he would have had to have entered a conditional plea in
       accordance with Fed. R. Crim. P. 11(a)(2). Id. A conditional plea
USCA11 Case: 22-10684      Document: 32-1      Date Filed: 12/23/2022     Page: 5 of 8




       22-10684                Opinion of the Court                         5

       needs to be consented to by the district court and the government.
       Id.
              Under Rule 11, before a court can accept a guilty plea, it
       must inform the defendant of his rights should he plead not guilty,
       the nature of the charges against him, the potential penalties, and
       the court’s obligation to calculate his advisory guideline range. See
       Fed. R. Crim. P. 11(b)(1)(B)–(E), (G)–(M). The court must also ex-
       plain that a guilty plea waives the defendant’s trial rights and en-
       sure that the plea is entered voluntarily and is supported by a suffi-
       cient factual basis. See Fed. R. Crim. P. 11(b)(1)(F), (b)(2)–(3). Fur-
       ther, the court must explain that the defendant can be prosecuted
       for perjury for testifying falsely under oath. See Fed. R. Crim. P.
       11(b)(1)(A).
               In evaluating whether a Rule 11 error has affected a defend-
       ant’s substantial rights, we have examined Rule 11’s three “core
       principles,” which are ensuring that: (1) the guilty plea is free of
       coercion; (2) the defendant understands the nature of the charges
       against him; and (3) the defendant understands the direct conse-
       quences of the guilty plea. Presendieu, 880 F.3d at 1238. Regarding
       the first core principle, Rule 11(b)(2) elaborates that the court must
       ensure that the plea did not result from force, threats, or promises
       not included in the plea agreement. Fed. R. Crim. P. 11(b)(2).
       Whether the court has complied with the second core principle de-
       pends on a variety of factors, including the complexity of the of-
       fense and the defendant’s intelligence and sophistication. Pres-
       endieu, 880 F.3d at 1238–39. To comply with the third core
USCA11 Case: 22-10684      Document: 32-1     Date Filed: 12/23/2022     Page: 6 of 8




       6                      Opinion of the Court                 22-10684

       principle, the district court must inform the defendant of the rights
       that he gives up by pleading guilty, the court’s authority to impose
       certain punishments, and the possibility of a perjury prosecution
       for false statements during the plea colloquy. United States v. Mo-
       riarty, 429 F.3d 1012, 1019 (11th Cir. 2005); see also Fed. R. Crim.
       P. 11(b)(1).
               Ultimately, to show that an unpreserved Rule 11 error af-
       fects substantial rights, a defendant “must show a reasonable prob-
       ability that, but for the error, he would not have entered the plea.”
       United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004); see also
       United States v. Rodriguez, 398 F.3d 1291, 1299 (11th Cir. 2005)
       (explaining that the Dominguez Benitez requirement is a way to
       show the third prong of the plain error test). We have indicated
       that, for Rule 11 error to substantially prejudice a defendant’s
       rights, it must be tantamount to the district court’s “total or almost
       total failure to address a Rule 11 core concern,” as distinct from a
       situation in which the court “adequately addressed the three core
       concerns but slipped up and failed to cover explicitly one item in
       the Rule 11 list.” United States v. Monroe, 353 F.3d 1346,
       1355 (11th Cir. 2003) (quotation marks omitted). If an error com-
       mitted during a plea colloquy does not affect one of Rule 11’s core
       principles, and it is clear that the defendant understands the plea
       and its consequences, any error is harmless. United States v. Jones,
       143 F.3d 1417, 1420 (11th Cir. 1998).
               Here, we grant the motion for summary affirmance. As an
       initial matter, Patton does not expressly challenge the validity of
USCA11 Case: 22-10684      Document: 32-1       Date Filed: 12/23/2022     Page: 7 of 8




       22-10684                Opinion of the Court                          7

       his guilty plea, meaning any arguments in that respect are aban-
       doned. Sapuppo, 739 F.3d at 680.
               However, even if Patton implicitly raised that argument, his
       plea was still valid. The magistrate judge complied with Rule
       11 and the first core principle by confirming that his guilty plea was
       free from coercion. Presendieu, 880 F.3d at 1238. Patton con-
       firmed that his plea had not been induced by any threats or prom-
       ises, that he was satisfied with his trial counsel’s representation, and
       that he had committed the acts stated in the factual basis for the
       plea. Thus, there was no indication of coercion in the record.
              Second, the magistrate judge confirmed that Patton under-
       stood the nature of the charges against him. Presendieu, 880 F.3d
       at 1238. Patton confirmed that he could read and write, had a GED,
       and had read and understood the charges against him. He also con-
       firmed that he was not under the influence of any drugs or medica-
       tion and did not suffer from mental illness. The magistrate judge
       explained to him the charges in the indictment and the elements
       thereof, and he confirmed that he understood them. Further, the
       factual basis his attorney recited was accurate. Thus, the colloquy
       demonstrated that Patton understood the nature of the charges
       against him.
              Third, the magistrate judge confirmed that Patton under-
       stood the consequences of his guilty plea. Presendieu, 880 F.3d at
       1238. Patton confirmed that he understood the punishments he
       could face. The magistrate judge informed him of the collateral
       consequences of a felony conviction, the possibility of restitution,
USCA11 Case: 22-10684       Document: 32-1       Date Filed: 12/23/2022      Page: 8 of 8




       8                        Opinion of the Court                   22-10684

       and that any statements he made during the colloquy could be used
       against him in a future prosecution for perjury or making a false
       statement. The magistrate judge informed him that: (i) he had the
       right to plead not guilty and (ii) the right to a trial by jury, (iii) the
       government would have to prove his guilt beyond a reasonable
       doubt, (iv) he had the right to counsel at trial, (v) he could cross-
       examine witnesses and call his own witnesses, (vi) he could testify
       or not testify at trial, and (vii) if he chose not to testify that choice
       could not be used against him. Additionally, the magistrate judge
       noted that he could not challenge how the government had ac-
       quired evidence. Further, even if the district court had omitted
       things in its colloquy, he would not be able to show that but for
       that error, he would not have pled guilty. Dominguez Benitez,
       542 U.S. at 83; see Monroe, 353 F.3d 1346, 1355.
               Because Patton entered a valid guilty plea, he waived all
       non-jurisdictional arguments on appeal. Patti, 337 F.3d at 1320.
       Further, there is no evidence in the record showing his plea agree-
       ment was a conditional plea. See id. Therefore, he waived his mo-
       tion to suppress arguments, and we affirm the decision of the dis-
       trict court based on that waiver.
              Accordingly, because the government’s position is clearly
       correct as a matter of law, we GRANT the government’s motion
       for summary affirmance and deny its motion to stay the briefing
       schedule as moot per 11th Cir. R. 31-1(c). Groendyke Transp., Inc.,
       406 F.2d at 1162.